Citation Nr: 0633577	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-43 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 29, 2003, to 
January 15, 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
a right shoulder disability.  

In October 2005, the veteran testified at a hearing at the RO 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case. 

As set forth in more detail below, a REMAND of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The record on appeal shows that in February 2002, prior to 
her brief period of active service, the veteran sought 
treatment for right shoulder pain since a gymnastics injury 
in 1996.  She also reported additional sports-related right 
shoulder injuries in 1997 and 1998.  Examination showed 
instability and secondary rotator cuff impingement.  

In April 2002, the veteran underwent right shoulder 
arthroscopic anterior capsulorrhaphy with capsular placation.  
The post-operative diagnosis was right shoulder anterior 
instability with multi-directional hyperlaxity.  She 
thereafter underwent physical therapy.  During a follow-up 
examination in August 2002, the examiner noted that the 
veteran still had some spasm occasionally, as well as a bit 
of pain at full elevation.  He indicated that he hoped to 
release the veteran for full sports in two months.  
Additional private medical records, however, show that in 
February 2003, the veteran again sought treatment after she 
reinjured her right shoulder in a fall.  Physical therapy was 
reinstituted.  

In July 2003, in connection with her military enlistment 
medical examination, the veteran completed two Reports of 
Medical History.  These forms show that she responded "no" 
when asked whether she had or had ever had a painful, 
swollen, or dislocated shoulder; broken bones; limitation of 
motion of the shoulder; a cracked bone or other fracture; a 
shoulder problem, or giving way of the shoulder.  In 
addition, the veteran indicated that she had never been a 
patient in a hospital, had never had surgery or been advised 
to have surgery, and had not consulted or been treated by a 
physician within the last five years for other than a minor 
illness.

The veteran now claims that she withheld information about 
her pre-service shoulder disability at the direction of a 
military recruiter.  The Board notes, however, that the 
veteran signed both July 2003 medical history forms under a 
certification indicating that her signature certified that 
"the information on this form is true and complete to the 
best of my knowledge and belief, and no person has advised me 
to conceal or falsify any information about my physical and 
mental history."  

At her military enlistment medical examination in July 2003, 
no pertinent abnormalities of the veteran's upper extremities 
were noted.  See Crowe v. Brown, 7 Vet. App. 238 (1994).

In-service medical records show that on January 8, 2004, 
approximately one week into her basic training, the veteran 
sought treatment for right shoulder pain, which she indicated 
had been present for the past week since doing push-ups.  In 
what the examiner described as a "moment of truth," the 
veteran admitted that she had undergone right shoulder 
surgery in August 2002, which she had not disclosed at the 
time of her military enlistment.  

Military physicians found that the veteran did not meet the 
minimum medical standards to enlist as a result of her 
preexisting right shoulder disability.  They recommended that 
she be discharged from service for erroneous enlistment.  On 
January 15, 2004, the veteran received an uncharacterized 
discharge for failure to meet medical standards.  See 
38 C.F.R. § 3.12(k).  

Later that month, the veteran submitted an application for VA 
compensation benefits, seeking service connection for a right 
shoulder disability.  In connection with her claim, the 
veteran submitted records showing that she underwent a right 
shoulder posterior capsulorrhaphy in May 2004.  The operative 
report notes that the veteran had previously had a successful 
arthroscopic repair for anterior/inferior instability, and 
now required additional surgery as she had reinjured her 
shoulder and developed posterior instability.  

Over the course of her appeal, the veteran has advanced two 
theories of entitlement in support of her claim of service 
connection for a right shoulder disability.  

First, she claims that service connection based on 
aggravation is warranted.  In that regard, she acknowledges 
that she had a preexisting right shoulder disability prior to 
service, but claims that such disability was aggravated 
during service as a result of an injury she sustained while 
doing push-ups.  

More recently, she has argued that service connection on a 
direct basis is warranted.  Specifically, she claims that as 
a result of doing push-ups in service, she developed 
posterior instability of the right shoulder, which is a 
separate and distinct disability from her preexisting 
anterior instability right shoulder disability.  Thus, she 
argues that service connection is warranted for this portion 
of her right shoulder disability on a direct basis. 

Under applicable criteria, service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of 
a pre-existing injury or disease in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304 (2006).

In order to rebut the presumption of soundness, the 
government must show by clear and unmistakable evidence that 
(1) the veteran's disability existed prior to service and (2) 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VA O.G.C. Prec. Op. No. 3-2003.

Based on the nature of the veteran's claims and the evidence 
currently of record, the Board finds that a medical opinion 
is necessary.  38 C.F.R. § 3.159(c)(4).  While the veteran 
was afforded a VA medical examination in February 2004, the 
examiner did not provide an opinion as to the etiology of the 
veteran's current right shoulder disability, to include 
stating whether it was incurred in or aggravated during 
service.  

In addition, the most recent medical record associated with 
the claims folder is the May 2004 report of the veteran's 
right shoulder surgery.  No follow-up medical records have 
been obtained.  More recent medical records appear relevant 
to a complete adjudication of the veteran's claim.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim of service 
connection for a right shoulder 
disability, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the veteran and 
ask that she provide the information 
necessary to obtain records of treatment 
for her right shoulder disability for the 
period from May 2004 to the present.  
After obtaining any necessary 
authorization for the release of 
information, the RO should request such 
records.

3.  The veteran should then be afforded a 
VA medical examination for the purposes 
of determining the etiology of her 
current right shoulder disability.  The 
claims folder must be provided to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims folder, 
the examiner should provide an opinion, 
with supporting rationale, as to the 
following:  

Did the veteran's right shoulder 
disability preexist her period of active 
service?  If so, was the preexisting 
right shoulder disability aggravated 
during service? 

Alternatively, the veteran concedes that 
she had a preexisting right shoulder 
disability, namely, anterior/inferior 
instability, for which she underwent 
surgery in August 2002.  She contends, 
however, that she incurred a new 
disability, posterior instability, in 
service as a result of doing push-ups.  
Please comment on the veteran's 
contentions, to include stating whether 
it is at least as likely as not that any 
portion of the veteran's current right 
shoulder disability was incurred in 
service.  

4.  After completion of any additional 
development deemed necessary, the RO 
should readjudicate the claim, 
considering all the evidence of record.  
If the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and her representative with an 
appropriate supplemental statement of the 
case and an opportunity to respond.

The case should then be returned to the Board, in accordance 
with applicable procedures.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


